In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 16-1515V
                                      Filed: May 22, 2017
                                      Not for Publication

*************************************
CARLOS BARRANTES-VARGAS,                   *
                                           *
               Petitioner,                 *
                                           *
                                                    Attorneys’ fees and costs decision;
 v.                                        *
                                                    respondent does not object
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Kenneth W. Thayer, III, West Trenton, NJ, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On November 15, 2016, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”). On February 16, 2017, the
undersigned issued an Order Concluding Proceedings pursuant to Rule 21(a).

       On May 19, 2017, petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests $4,762.50 in attorneys’ fees and $3,147.50 in costs for a total request of $7,910.00. On
May 22, 2017, respondent filed a response to petitioner’s motion explaining he does not object to
the amount sought by petitioner. Respondent notes that his lack of objection “should not be
construed as admission, concession, or waiver as to the hourly rates requested, the number of

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
hours billed, or the other litigation related costs.” Resp. at 1.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s application for attorneys’ fees and
costs.

       Accordingly, the undersigned awards the total amount of $7,910.00, as a lump sum in
the form of a check payable jointly to petitioner and Gaylord Popp, LLC.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: May 22, 2017                                            s/ Laura D. Millman
                                                                   Laura D. Millman
                                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2